Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of Claims 18-21 directed to methods non-elected without traverse.  Accordingly, Claims 18-21 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is drawn to bicyclic peptide joined via L as defined in Claim 3. The closes prior art is that of Warenius, H.M., US 8,883,718. The US patent teaches a cyclic peptide containing a specific sequence for targeting and a cell-penetrating sequence, which are both included in a single cyclical peptide. The prior art does not teach or suggest a bicyclic peptide where by the components of R1, R2, R3, and L are joined to form the peptide structures of Claim 3. Further the prior art dies not teach the sequences for Xm.

Conclusion
Claims 3-9, 11, 16, 17, and 22 are allowed.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/THOMAS S HEARD/Primary Examiner, Art Unit 1654